UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6176



KELVIN J. MILES,

                                           Petitioner - Appellant,

          versus


LLOYD WATERS; ATTORNEY GENERAL FOR THE STATE
OF MARYLAND,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Frederic N. Smalkin, District Judge. (CA-
98-3689-S)


Submitted:   May 25, 1999                     Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin J. Miles appeals from the district court’s order de-

nying him copies at government expense and denying his petition for

a writ of error coram nobis.   We have reviewed the record and the

district court’s opinion and find no reversible error.      Accord-

ingly, we grant leave to proceed in forma pauperis and affirm on

the reasoning of the district court.    See Miles v. Waters, No. CA-

98-3689-S (D. Md. Feb. 3, 1999).*    At the time Miles filed his re-

quest for copies, he indicated that he had the ability to pay for

them.    Therefore, the district court appropriately declined to

provide the copies at government expense. To the extent that Miles

can show a change in circumstances, he may file a new motion in the

district court, requesting the copies at government expense.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
February 1, 1999, the district court’s records show that it was
entered on the docket sheet on February 3, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2